Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant's amendment/arguments filed on 04/12/21 as being acknowledged and entered.  By this amendment claims17-20 and 22 are canceled, and claims 1-16, 21, and 23-25 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12, 14, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2016/0211371) in view of Zschatzsch et al. (US PGPub 2015/0372100).

Claim 2:  Tsai teaches performing an anneal process on the stressor material [0042-0043].  
Claim 9:  Tsai teaches a method comprising: patterning a substrate (10) to form a strip (20) [0017], the strip comprising a first semiconductor material; forming an isolation region (50) along a sidewall of the strip, an upper portion of the strip extending above a top surface of the isolation region [0023]; forming a gate structure (40) along sidewalls and along a first top surface of the upper portion of the strip [0029]; performing a first etching process on the strip to form a first recess in the strip adjacent to the gate 
Claim 10:  Tsai teaches the first dielectric material provides tensile stress [0042].  Tsai does not specify that the first dielectric material provides tensile stress but it is the same material as applicants so it would provide the same stress. Further Tsai teaches imparting tensile stress on the channel with the source/drain regions.
Claim 11:  Tsai teaches forming a second dielectric material (95) over the first dielectric material and over the dummy gate structure (40) [0042].  Tsai teaches the stress film can be formed of combinations of the materials listed and therefore could comprise a first and second dielectric material.
Claim 12:  Tsai teaches the first dielectric material comprises SiN [0042].  
0C and about 1000 C [044].  
Claim 21:  Tsai teaches a method comprising: forming a first gate structure (40) over a fin (20), the fin protruding from a substrate (10) [0029]; forming a first recess in the fin adjacent the first dummy gate structure [0033-0034]; depositing a dielectric stressor material (95) in the first recess [0042]; annealing the dielectric stressor material [0042-0043]; after annealing the dielectric stressor material, removing the dielectric stressor material from the first recess [0047]; and TSMP20173834USooPage 4 of 6after removing the dielectric stressor material, epitaxially growing a source/drain material in the first recess [0057].  Tsai does not teach using a dummy gate instead of the final gate during the processing of the stressor material and source/drain regions.  Zschatzsch teaches the use of dummy gates during the formation of FinFETs with stressed source and drain regions as it is a common manufacturing process for advanced CMOS devices and well known in the art [0016].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Tsai to have used a dummy gate during the manufacturing of the FinFET because it is common and well known in the art for processing advanced CMOS devices [0016].
 Claim 25:  Tsai teaches depositing the dielectric stressor material comprises depositing a plurality of layers [0042].  Tsai teaches the stress film can be formed of combinations of the materials listed and therefore could comprise a first and second dielectric material.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2016/0211371) in view of Zschatzsch et al. (US PGPub 2015/0372100), as applied to claim 1 above and further in view of Chong et al. (US PGPub 2007/0267703).
Regarding claim 3, as described above, Tsai and Zschatzsch substantially read on the invention as claimed, and Tsai teaches depositing a stressor material in the first recess comprises: depositing a first stressor material in the first recess [0042]; after depositing the first stressor material, performing a first annealing process [0043]; depositing a second stressor material over the first stressor material [0050]; and after depositing the second stressor material.  Tsai and Zschatzsch do not teach performing a second annealing process.  Chong teaches performing an anneal as part of the conventional process of forming doped or stressed source and drain regions [0032].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Tsai and Zschatzsch to have had second annealing process on its stressed source/drain layers as its part of a conventional process in source/drain formation as taught by Chong [0032].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2016/0211371) in view of Zschatzsch et al. (US PGPub 2015/0372100), as applied to claim 1 above and further in view of Jain et al. (US Patent 9,825,157).
Regarding claim 4, as described above, Tsai and Zschatzsch substantially read on the invention as claimed, except Tsai and Zschatzsch do not teach removing a first portion of the stressor material using a first etching process; and removing a second portion of the stressor material using a second etching process.  Jain teaches a first 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2016/0211371) in view of Zschatzsch et al. (US PGPub 2015/0372100), as applied to claim 1 above and further in view of Zhou et al. (US PGPub 2018/0366580).
Regarding claim 5, as described above, Tsai and Zschatzsch substantially read on the invention as claimed, except Tsai and Zschatzsch do not teach forming a dielectric layer over the stressor material; and TSMP20173834USooPage 2 of 6forming an opening in the dielectric layer, wherein the source/drain region is epitaxially grown through the opening in the dielectric layer.  Zhou teaches forming a dielectric layer (151) over the stressor material; and TSMP20173834USooPage 2 of 6forming an opening in the dielectric layer, wherein the source/drain region is epitaxially grown through the opening in the dielectric layer [0066, 0103] allowing for process operation space for further etching and deposition of source/drain stressed layers and their contacts [0067].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Tsai and Zschatzsch to have had a dielectric layer over the stressor material; and TSMP20173834USooPage 2 of 6forming an opening in the dielectric layer, wherein the source/drain region is epitaxially grown 
Claim 6:  Zhou teaches forming a contact (180) to the source/drain region through the opening in the dielectric layer (51).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2016/0211371) in view of Zschatzsch et al. (US PGPub 2015/0372100) and of Zhou et al. (US PGPub 2018/0366580), as applied to claim 6 above and further in view of Majumdar et al. (US PGPub 2012/0104498).
Regarding claim 7, as described above, Tsai. Zschatzsch and Zhou substantially read on the invention as claimed, except Tsai. Zschatzsch and Zhou do not teach after forming the contact, removing the dummy gate structure and forming a replacement gate structure over the fin.  Majumdar teaches after forming the contact (142), removing the dummy gate structure (112b) and forming a replacement gate structure over the fin to produce a more reliable device [0002].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Tsai. Zschatzsch and Zhou to have removed the dummy gate after forming the source/drain contact to produce a more reliable device [0002] as taught by Majumdar.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2016/0211371) in view of Zschatzsch et al. (US PGPub 2015/0372100), as applied to claim 1 above and further in view of Jain et al. (US Patent 9,825,157).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2016/0211371) in view of Zschatzsch et al. (US PGPub 2015/0372100), as applied to claim 12 above and further in view of Lin et al. (US PGPub 2017/0154996).
Regarding claim 13, as described above, Tsai and Zschatzsch substantially read on the invention as claimed, except Tsai and Zschatzsch do not teach the first dielectric material is formed at a process temperature between about 300 0C and about 350 0C.  Lin teaches the first dielectric material is formed at a process temperature between about 300 0C and about 350 0C.since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is .
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2016/0211371) in view of Zschatzsch et al. (US PGPub 2015/0372100) applied to claim 9 above and further in view of Cheng (US PGPub 2014/0346600).
Regarding claim 15, as described above, Tsai and Zschatzsch substantially read on the invention as claimed, except Tsai and Zschatzsch do not teach forming an oxide layer within the first recess, wherein the first dielectric material is formed over the oxide layer.  Cheng teaches forming an oxide layer (28)  within the first recess (12A), wherein the first dielectric material (30) is formed over the oxide layer (28) to protect the channel region from subsequent processing [0024].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Tsai and Zschatzsch to have had an oxide formed within the recess before the first dielectric material to protect the channel region from subsequent processing [0024] as taught by Cheng.  
.
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2016/0211371) in view of Zschatzsch et al. (US PGPub 2015/0372100), as applied to claim 21 above and further in view of Johnson et al. (US Patent 8,361,847).
Regarding claim 23, as described above, Tsai and Zschatzsch substantially read on the invention as claimed, except Tsai and Zschatzsch do not teach forming a buffer layer in the first recess prior to forming the dielectric stressor material.  Johnson teaches a buffer layer in the first recess prior to forming the dielectric stressor material (Fig. 1) to aid in reducing junction capacitance and the FET (Col. 2). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Tsai and Zschatzsch to include a buffer layer in the first recess prior to forming the stressor material (Fig. 1) to aid in reducing junction capacitance and the FET (Col. 2) as taught by Johnsons.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2016/0211371) in view of Zschatzsch et al. (US PGPub 2015/0372100), as applied to claim 21 above, in view of Sandu et al. (US PGPub 2007/0194402).  2013/0092954 20130196496
Regarding claim 24, as described above, Tsai and Zschatzsch substantially read on the invention as claimed, and Tsai and Zschatzsch teach forming a second dummy gate structure over the fin, wherein the first recess is interposed between the first dummy gate structure and the second dummy gate structure. Tsai and Zschatzsch do .
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 21 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.